UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. LK Balanced Fund Institutional Class Shares – LKBLX Semi-Annual Report www.lkfunds.com December 31, 2012 LK Balanced Fund January 30, 2013 Dear Fellow Shareholders, As we write our first semi-annual shareholder letter as a public fund, we find it interesting to reflect that although the form of the portfolio has changed, nothing has really changed in our management of your (and our) funds.For our long-time partners, thank you for working through the change, and to our new shareholders, welcome aboard. For the six months ended December 31, 2012, the LK Balanced Fund (the “Fund”) returned 7.81%.While we are pleased with our first six months performance as a public fund, our lawyers would remind us to remind you that “past performance is no guarantee of future results.”With that in mind, we would tend to agree with the lawyers, but we also think our time tested approach may provide an opportunity to attain attractive risk-adjusted results over the long run. Pessimism surrounded the equity and bond markets as we launched the Fund on July 1st, 2012.Concerns over U.S. elections and the European debt crisis slowly gave way to concerns over the “Fiscal Cliff” and mounting U.S. debt levels.Looking even farther back to the panic stricken markets of 2008-2009, it is amazing to us how the stock market has managed to continue to climb the proverbial “wall of worry”.Those that attempted to wait for the outlook to become clearer were left at the station as the market continued its climb to near pre-crisis levels.Our record of short-term market predictions is dreadful, which is why we keep our focus on the longer-term. We investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Managed Portfolio Series By (Signature and Title)* /s/ James R. Arnold James R. Arnold, President DateMarch 5, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James R. Arnold, President James R. Arnold, President DateMarch 5, 2013 By (Signature and Title)* /s/ Brian R. Wiedmeyer Brian R. Wiedmeyer, Treasurer DateMarch 5, 2013 * Print the name and title of each signing officer under his or her signature.
